﻿
This forty-third session of the General Assembly takes place against the backdrop of a number of important developments in the international environment. The bipolarity of the world of aggressive confrontation and competing military alliances has begun to attenuate; old assumptions and attitudes have begun to crumble, what has emerged is a new phase of co-operative dialogue between the super-Powers and a new thinking about themselves and their relation to each other. This has encouraged considerable lessening of international tension and a concerted effort to seek urgent negotiated solutions to pressing international problems and areas of regional conflict. The United Nations as an instrument to manage the settlement of disputes is back in fashion.
It is therefore our good fortune that Mr. Dante Caputo, Foreign Minister of Argentina, has been elected to conduct the affairs of the General Assembly at this time. As a distinguished representative of our region of Latin America and the Caribbean; he will be able to bring his undoubted skills to the affairs of this body at this important transitional period. We are also indebted to his predecessor. Foreign Minister Peter Florin of the German Democratic Republic, who so ably guided the forty-second session of the General Assembly a, well as its several resumed sessions.
Last week the Nobel Peace Prize was conferred on the peace-keeping forces of the United Nations, a fitting and worthy tribute. To all of them, including those who have died in the service of peace, Jamaica pays homage, as it does to those Governments that have given such tangible support to the high ideals of the United Nations. As we recall the recent successes of the United Nations we cannot forget the direct involvement, patience and persistence of the Secretary-General and his special Representatives. We wish to commend Secretary-General Javier Peres de Cuellar's dedication and unstinting efforts in the cause of the United Nations. 
Jamaica, happily outside of regional conflicts, is nevertheless prone to the harsh and unpredictable vicissitudes of nature. Our vulnerability was brutally displayed on the eve of this session when Hurricane Gilbert traversed the island from east to west, leading in its wake massive destruction and loss of life. As requested a separate item entitled "Emergency assistance to Jamaica” will come up in the plenary Assembly, but we wish at this stage to thank all those countries, organizations, agencies and individuals who responded so generously and so rapidly to the tragedy that befell our country. Our empathy goes to the other victims of Gilbert - the Cayman Islands and Mexico - as well as to the floods in Sudan, Bangladesh and India. Natural disaster e humble the rich and poor, the strong and weak alike, and make us all one.
Perhaps at no other time in the post-war years has the climate of international relations been so favourable. As we reflect on the changes taking place, we have to acknowledge that they are testimony to the capacity of States to act decisively and meaningfully in critical situations, provided the necessary political will is applied. As Member States of the United Nations we have a collective responsibility to ensure that these achievements are nurtured into sustained co-operation based on mutual respect and realistic understanding of often conflicting interests, for we must be cognisant of the fragile and sometimes tenuous nature of the accommodations we seek.	
Initiatives by Member States have contributed significantly to the improved international environment. Special note has to be taken of the greater degree of accommodation among the permanent members of the Security Council, which enhances its effectiveness. We have welcomed the agreements reached on Afghanistan, the agreement between Iran and Iraq on the cessation of hostilities  the re-establishment of diplomatic relations between Ethiopia and Somalia, the ongoing issues in South-western Africa and recent contacts between the Coalition Government of Democratic Kampuchea and the Vietnamese authorities; the prospective breakthrough on Western Sahara the renewal of talks between representatives of the Greek and Turkish communities on the situation in Cyprus. All these developments seem to signal a new era in relations among Member states of the Organisation. We have also noted that North Korea and South Korea currently Observers within the United Nations, are seeking the support of Member States in the promotion of peace, reconciliation and dialogue in the Korean peninsula. In several of these the role of the United Nations has been, and will continue to be, significant.
The United Nations is at its best when States are willing to use it. This is especially true of the major Powers. So it is for this very reason that the present feeling of euphoria must not be overdone. The multilateral system is still subject to changes of mood. Yet there is such on the international agenda that requires our sustained collective effort. Even if we put aside for a moment regional conflicts, we still have before us the problems of the environment and ecology, drug trafficking, refugees, humanitarian and economic assistance, the array of economic problems and human rights.
This year we will celebrate the fortieth anniversary of the Universal Declaration of Human Rights, but still the world bears witness to the continued and increasing violation of human rights in different countries and regions. Summary arrests, detentions, mass executions, torture and disappearances have all become deplorable features of life. When the United Nations adopted the Universal Declaration of Human Rights, it provided international standards for measuring the behaviour of States in their protection and promotion of human rights as a permanent obligation.
Al though legal force has been given to the principles so eloquently and so baldly expressed in the Declaration, and despite its remarkable influence on the further development of human rights instruments, we cannot but be saddened by the fact that injustices and prejudices founded on race, colour, political ideology and sex continue to find sustenance in many countries and regions. As we commemorate this year as the fortieth anniversary of the signing of the Universal Declaration of Human Rights, it is our hope that Member States will give full support to the work of the Organisation in this area.
Disarmament and arms control is another issue that is always with us. Notwithstanding the Treaty between the two super-Powers on the elimination of their intermediate-range and shorter-range missiles - the INF Treaty - the third special session of the General Assembly devoted to disarmament did not turn out as well as was expected, that was particularly disappointing was the marked reluctance of the nuclear-weapon States to contribute to the efforts to enhance the multilateral process and to strengthen the role of the United Nations in this regard. However, it did at least underline the appropriateness of the priorities established in the 1978 Programme of Action in favour of nuclear disarmament and urgent steps for the elimination of other weapons of mass destruction, including chemical weapons and conventional weapons. There continues to be a growing sense of urgency regarding the need to conclude a convention on chemical weapons, an agreement on a verifiable comprehensive test-ban treaty and the establishment of nuclear-weapon-free zones in various parts of the world. 
The arm control process must be broadened from nuclear delivery vehicles to a total resources constraint on nuclear weapons through limitations on fissionable materials for military purposes. For we must emphasise, both the INF Treaty and the proposed 50 per cent cut deal with control of delivery vehicles, not nuclear weapons.
The situation in southern Africa admits no relaxation. The persistence of the repugnant apartheid abates and the systematic campaign of violence unleashed by the racist regime against the oppressed majority and also directed against the neighbouring States in the region and the evolution of events that we hopes will lead to the termination of Pretoria's illegal occupation of Namibia and the implementation of Security Council resolution 435 (1978) call for continued vigilance to ensure that international pressure on South Africa is maintained to preclude the possibility of any violation on its part of the commitments which it freely entered into under the Accords.
We strongly endorse the proposals of the front-line States for the early convening of the Security Council to authorise the timetable for the implementation of its settlement plans for Namibia, and for the emplacement of the United Nations Transition Assistance Group (UNTAG).
Despite the renewed hopes for a settlement of the Namibian problem, the pressure of sanctions against South Africa must be maintained and intensified so long as the Pretoria regime refuses to release all political prisoners and engage in real dialogue with the majority population, with a view to terminating the obnoxious apartheid system.
In this hemisphere, prospects for a resolution of the Central American crisis were significantly increased by the signing of the Esquipulas Agreement a year ago. Although that agreement sets out the procedures for the establishment of peace in the subregion; repeated truce violation· and the deadlock In negotiation· between the respective parties are cause· for serious concern. The government of Jamaica therefore join· the International community in urging the parties concerned to settle their difference· through time prone· of dialogue and negotiations.
We support the United Nations Special Plan for Economic Co-operation for Central America, which addresses, on an immediate and long-term basis, the economic and social problems of all the countries of the area. It is our hope that this plan will help in establishing a firm and lasting peace through the promotion of economic and social development throughout the region.
Jamaica remains deeply concerned about the effect· of the escalation in illicit trafficking of drugs on international, social and political stability. Drug-related activities, particularly in the Latin American and Caribbean region, demonstrate the inordinate influence of drug trafficker· in destabilizing political and economic establishment·. The Government of Jamaica pledges its full co-operation to the United Nation· in the international campaign against drug abuse and Illicit trafficking.
We urge all Member States to implement the recommendations of the first United Nations Conference on Drug Abuse and Illicit Trafficking held last year and to lend full support to the adoption of the new International Convention against the Illicit Traffic in Narcotic Drugs and Psychotropic Substances later this year.
The Government of Jamaica has always attached great importance to the work of the United Nations end its specialized agenda. We remain fully committed to the principles laid down in the Charter. Unfortunately, the role of the United Nations ha· been undermined and weakened over the years a· a result of the violation of its principles, the erosion of multilateral lam and disregard for its resolution· and recommendations. Although United Nations efforts at resolving problems and conflicts have not always met with the degree of success anticipated, it has consistently served as a centre for harmonising divergent viewpoints on the thorniest of issues. The United Nations has been able to bring warring factions to the negotiating table to facilitate the search for acceptable solutions, and that in itself is a significant achievement., We are firm in our conviction that there is as yet no alternative to this global system.
It is ironic that at a time when the united Nations is playing a more active and constructive role in world affairs, the Organisation is threatened by a desperate financial situation primarily due to the non-payment and the withholding by some Member States of their assessed contributions. The Government of Jamaica strongly rejects attempts to manipulate the United Nations system through the deliberate denial of financial support. We note with satisfaction, however, that some countries have now indicated their intention to reduce outstanding arrears and release funds previously withheld.
It is clear that the current cash flow and other problems demand a long-term solution so as to eliminate the risk of recurring short-term financial crises. Jamaica is ready to cooperate in the efforts to achieve a permanent solution to the budgetary problem, facing the Organisation and to seek reform of the united Nations system particularly within the framework of the recommendations of the Group of 18.
Only a strong and vibrant United Nations can continue to play a central role in world affairs. The attitude of Member States will, however, be critical to the future role of the Organization and its ability to initiate constructive action for the preservation of international peace and security as well as social and economic progress.
And now I turn to the international economic scene in which a number of important issues have engaged our attention over the past year. The grave problem of International debt have been discussed in many forums, and  number of decisions have been announced which are aimed at mitigating various aspects of the problem, we welcome these decisions¿ and acknowledge them as sincere efforts to deal with a problem that is now clearly recognized by the international community to be a matter of grave global concern. But we are constrained to point out that, despite these decisions, the debt burden of the developing countries still continues to grow. In 1307 developing countries had their debt increased by about 6 per cent and the outflow of resources from developing countries continues.
In such circumstances, the developing countries will simply sink deeper under an increasing burden of debt; they will be frustrated in their efforts to raise the level of their economies and improve the well-being of their people; and the international economy will continue to falter because an important segment of potential demand continues to be stifled.
This situation is in part caused, and certainly aggravated, by the weakness in commodity markets which seriously affects the export earning capability of practically all developing countries. It is aggravated by protectionist arrangements in many markets, and by threats of protectionist measures which Inevitably Inhibit investment planning.
It is therefore a range of problems that must be dealt with if we are to find a real solution. Central to everything, however, is the simply stated proposition that economic growth in developing countries must take place and must be facilitated. It is only by that means that they will be able eventually to cope with the burden of debt that now inhibits all their economic and social planning. This central fact is coming to be increasingly recognized and accepted internationally; but, of course, the question that must be answered is. How is growth to be achieved? 
An important part of the answer is that developing countries must undertake whatever adjustments and changes are needed within their own economies in order to increase production, widen their productive base and improve their production efficiency. This will probably involve adjustments, and even reforms, in the fiscal and monetary areas, in order to facilitate and encourage the desired developments. The need to achieve efficiency cannot be over-emphasized. It is only by this means that developing countries can be assured of their competitiveness in international markets and thus of their ability to enhance their export earnings.
Regardless of the details of adjustment, however, it is of the utmost importance that the adjustment process, though specific to each country, involve the social sectors as well, and that these sectors be an integral part of the adjustment planning. The need for skills training, the need to ensure productive activity for youngsters coming out of the school system and the need to have programmes in place to sustain the needy in the society, including those whose earning capacity may be temporarily disrupted through the adjustment process, are examples of the necessary elements.
Another integral issue is critical poverty, which is becoming an increasingly serious scourge in many of our countries. Within the past few years the high rates of inflation, the adverse terms of trade, the problems of the debt crisis and many of the economic adjustments that have had to be made have all contributed to the growing incidence of extreme poverty in many developing countries. This is a matter to which many developing countries are now being obliged to give very serious attention in an effort to cope with the human, social, economic and political problems that are involved. In the carrying out of our structural adjustment programmes, therefore, this issue of critical poverty must also be part of the planning equation in which we seek to ensure the well-being of the most 
The basic objective of the whole process, therefore, is to achieve economic growth while seeking to protect and to improve the well-being of the most needy and to create a stronger and broader economic base which brings increasing numbers of the population within the mainstream of the national economy.
The need for structural adjustment is now widely accepted, and a number of countries are carrying out reform measures. Jamaica's own experience shows that the social well-being of the population and the problem of critical poverty must be seen and dealt with as integral parts of the adjustment process.
Consequently, regardless of the menu of options already in place, the overriding principle that must guide all involved in dealing with the problem of developing countries' debt must be that the developing countries are assisted to achieve economic growth within the context of realistic adjustment programmes, and that the, flow of resources to these countries must not be engineered in such a way that they are prevented from achieving real growth in their economies. Failure to do this will simply sink them further into debt, with all the added problems that that implies. In addition, it will deny the international economy a potentially large new demand for goods and services which the developing countries represent.
The economic advancement of developing countries is also severely hampered by the many problems emerging from the 1970s, including loss of foreign exchange earnings due to low commodity prices and the deterioration in the terms of trade.
This situation has been made worse by the instability and unpredictability of the world economy and the resort to protectionist measures despite professed commitment to open trade.
It was against this background that the current Uruguay Round of trade negotiations was launched in September 1986, to liberalize and further expand world trade. Negotiations are proceeding, but it is still too early to predict whether results will place developing countries in a position to participate more fully and on an equitable basis in the world economy. The mid-term review to evaluate progress in the negotiations scheduled for Montreal in December will serve to demonstrate to the international community how far commitment made at Punta del Este are being translated into concrete action.
Jamaica, together with other developing countries, hopes that significant progress will be made in the negotiations, particularly in areas of export interest, such as tropical products, cited for special attention in the Ministerial Declaration of the Round. The implications of subsidies on agricultural products and their removal are also of concern and will have to be carefully assessed. In addition, we look forward to parallel advancement in the interrelated issues, such as tariffs and non-tariff Measures, safeguards and respect for the standstill and roll-back commitments to halt and reverse protectionist. At the same time, the principles of non-reciprocity and differentiated treatment must continue to be respected.
Jamaica remains convinced that a successful outcome of the negotiations will not only help to create a more viable and predictable trading environment but also add credibility to the multilateral framework of the General Agreement on Tariffs and Trade.
It is encouraging to note that, despite the uncertainty in the world economy, significant developments have been made in two areas in which developing countries have been specifically involved. We welcome the adoption in April this year of the Global System of Trade Preferences among Developing Countries, which is aimed at promoting and sustaining mutual trade among developing countries through the exchange of concessions, with the participation of some 48 countries. The Common Fund for Commodities, after eight years of negotiation, has completed its ratification process and is expected to become fully operational. Recent successes of the United Nations must not obscure the imperative need for similar efforts and progress in the economic arena, where developing countries are being buffeted daily. Jamaica expects that more attention will be focused here so that the goal of the Charter "to promote social progress and better standards of life in larger freedom will be achievable.
